Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7840 Page 1 of 31




 1 ROBBINS ARROYO LLP
   GEORGE C. AGUILAR (126535)
 2 gaguilar@robbinsarroyo.com
 3 JENNY L. DIXON (192638)
   jdixon@robbinsarroyo.com
 4 5040 Shoreham Place
   San Diego, CA 92122
 5 Telephone: (619) 525-3990
   Facsimile: (619) 525-3991
 6
 7 Attorneys for Plaintiffs Joshua
   Ebright, Paul Lee, and David Rinaldi
 8
   [Additional counsel appear on signature page]
 9
                          UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
   PERSIAN GULF INC., Individually         Case No. 3:15-cv-01749-L-AGS
12 and on Behalf of All Others Similarly
   Situated,                               CLASS ACTION
13
                           Plaintiffs,     MEMORANDUM OF POINTS AND
14                                         AUTHORITIES IN SUPPORT OF
15         v.                              PLAINTIFFS' MOTION TO COMPEL
                                           DEFENDANT VALERO
16 BP WEST COAST PRODUCTS LLC, MARKETING AND SUPPLY
   et al.,                                 COMPANY'S PRODUCTION OF
17                                         DOCUMENTS
18                        Defendants.
                                           Hearing Date: November 21, 2019
19                                         Hearing Time: 4:00 p.m.
                                           Courtroom:    5C
20                                         Judge:        Hon. Andrew G. Schopler
21
   RICHARD BARTLETT, et al., on          Lead Case No. 3:18-cv-01374-L-AGS
22 Behalf of Themselves and All Others   (Consolidated with Case No. 3:18-cv-
23 Similarly Situated,                   01377-L-AGS)

24                      Plaintiffs,      CLASS ACTION
25         v.
26
   BP WEST COAST PRODUCTS LLC,
27 et al.,
28                      Defendants.
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7841 Page 2 of 31




 1                                         TABLE OF CONTENTS
 2
 3 I.       INTRODUCTION ........................................................................................... 1
 4 II.      SUMMARY OF THE ACTIONS AND DISCOVERY DISPUTE ................ 3
 5          A.      Relevant Meet and Confer History ....................................................... 5
 6 III.     LEGAL STANDARD ..................................................................................... 8
 7 IV.      ARGUMENT................................................................................................. 11
 8          A.      An Order Compelling Valero to Include the Additional Custodians
                    Is Appropriate...................................................................................... 11
 9
                    1.       Bill Day Is a Proper Custodian ................................................. 12
10
                    2.       Scott Lively Is a Proper Custodian ........................................... 14
11
                    3.       Eric Honeyman & David Sanders Are Proper Custodians ....... 15
12
            B.      An Order Compelling Valero to Run the Modified ESI Searches Is
13                  Appropriate.......................................................................................... 17
14                  1.       Valero's Approach to ESI Searches .......................................... 17
15                  2.       Plaintiffs' Modified ESI Searches Are Proportionate ............... 22
16 V.       CONCLUSION ............................................................................................. 23
17 MEET AND CONFER CERTIFICATE ................................................................. 26
18
19
20
21
22
23
24
25
26
27
28

                                                             -i-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7842 Page 3 of 31




 1                                             TABLE OF AUTHORITIES
 2 CASES
 3 Blankenship v. Hearst Corp.,
 4       519 F.2d 418 (9th Cir. 1975) ............................................................................. 10

 5 Cannata v. Wyndham Worldwide Corp.,
        No. 2:10-cv-00068-PMP-VCF, 2012 WL 528224 (D. Nev. Feb.
 6
        17, 2012) ............................................................................................................ 10
 7
   Cobb Theatres III, LLC v. AMC Entm’t Holdings, Inc.,
 8      No. 14-CV-00182-ELR-WEJ, 2016 WL 4059684 (N.D. Ga. Feb.
 9      25, 2016) ............................................................................................................ 11
10 Dobro v. Allstate Ins. Co.,
         No. 16-CV-1197-AJB (BLM), 2016 WL 4595149 (S.D. Cal. Sept.
11
         2, 2016) ................................................................................................................ 9
12
   Epstein v. MCA, Inc.,
13       54 F.3d 1422 (9th Cir. 1995). .............................................................................. 9
14
   Family Wireless #1, LLC v. Auto. Techs., Inc.,
15       No. 3:15-cv-01310 (JCH), 2016 WL 2930887 (D. Conn. May 19,
16       2016) .................................................................................................................. 11
17 Fenerjian v. Nong Shim Co., Ltd.,
18       No. 13-cv-04115-WHO (DMR), 2016 WL 1019669 (N.D. Cal.
         Mar. 15, 2016) ............................................................................................. 17, 23
19
   Gottesman v. Santana,
20       No. 16-CV-2902 JLS (JLB), 2017 WL 5889765 (S.D. Cal. Nov.
21       29, 2017) ............................................................................................................ 10
22 Hallett v. Morgan,
23       296 F.3d 732 (9th Cir. 2002) ............................................................................... 9

24 Henderlong v. S. Cal. Reg’l Rail Auth.,
          No. CV 14-3610-DDP, 2015 WL 12806588 (C.D. Cal. Apr. 3,
25        2015) .................................................................................................................. 10
26
   In re Arby’s Rest. Grp. Inc. Litig.,
27        No. 17-cv-0514-AT, 2018 WL 8666473 (N.D. Ga. Aug. 16, 2018) .......... 11, 15
28

                                                                  - ii -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7843 Page 4 of 31




 1 In re Seroquel Prods. Liab. Litig.,
          244 F.R.D. 650 (M.D. Fla. 2007) ........................................................................ 9
 2
 3 Martinelli v. Johnson & Johnson,
          No. 15-CV-1733 MCE DB, 2017 WL 9496074 (E.D. Cal. Feb. 13,
 4        2017) .................................................................................................................. 17
 5
   Medtronic Sofamor Danek USA, Inc. v. Nuvasive, Inc.,
 6        No. 08-CV-1512 MMA (AJB), 2010 WL 11452428 (S.D. Cal.
          Mar. 19, 2010) ............................................................................................. 13, 14
 7
 8 Mt. Hawley Ins. Co. v. Felman Prod., Inc.,
          269 F.R.D. 609 (S.D.W. Va. 2010) ................................................................... 15
 9
   Osborne v. C.H. Robinson Co.,
10
          No. 08C50165, 2011 WL 5076267 (N.D. Ill. Oct. 25, 2011) ........................... 10
11
   Otto v. Abbott Labs.,
12        No. EDCV-12-1411-SVW, 2014 WL 12612682 (C.D. Cal. Mar.
13        10, 2014) .............................................................................................................. 9
14 Shaw v. Experian Info. Sols., Inc.,
15      306 F.R.D. 293 (S.D. Cal. 2015) ......................................................................... 9

16 Shoen v. Shoen,
         5 F.3d 1289 (9th Cir.1993) ............................................................................... 20
17
18 Stone Brewing Co. v. Molson Coors Brewing Co.,
         No. 18-CV-331-BEN-LL, 2019 WL 2176792 (S.D. Cal. May 20,
19       2019) .................................................................................................................. 10
20
   United States v. McGraw–Hill Cos.,
21       No. CV 13-779-DOC JCGx, 2014 WL 1647385(C.D. Cal. Apr.
22       15, 2014) ........................................................................................................... 22

23 Urena v. Earthgrains Distrib., LLC,
24      No. SACV 16-00634-CJC, 2017 WL 8238274 (C.D. Cal. Apr. 21,
        2017) .................................................................................................................. 17
25
   Walker v. Life Ins. Co. of the Sw.,
26      No. CV 10-09198-JVS, 2018 WL 5905121 (C.D. Cal. Oct. 23,
27      2018) ...................................................................................................... 17, 22, 23
28

                                                                  - iii -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7844 Page 5 of 31




 1 Watkins v. Hireright, Inc.,
         No. 13-CV-1432-MMA (BLM), 2014 WL 11191092 (S.D. Cal.
 2
         Feb. 21, 2014) ...................................................................................................... 9
 3
   William A. Gross Constr. Assocs. v. Am. Mfrs. Mut. Ins.,
 4       256 F.R.D. 134 (S.D.N.Y. 2009) ......................................................................... 9
 5
   STATUTES, RULES & OTHER AUTHORITIES
 6
   Federal Rules of Civil Procedure
 7
 8       Rule 26(b)(1) ....................................................................................................... 8
         Rule 26(b)(2)(B) ............................................................................................ 9, 10
 9       Rule 37(a)(1)...................................................................................................... 10
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               - iv -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7845 Page 6 of 31




 1         By this motion, plaintiffs Persian Gulf, Inc., Joshua Ebright, Paul Lee, and
 2 David Rinaldi (collectively, "Plaintiffs")1 seek an order compelling defendant Valero
 3 Marketing and Supply Company ("Valero") to provide further responses to
 4 Plaintiffs' Revised First Request for Production to All Defendants and Plaintiffs'
 5 Second Set of Requests for Production to All Defendants (the "Requests" or,
 6 singularly, "Request") in the manner discussed herein.
 7         In support of their motion, Plaintiffs submit the accompanying declaration of
 8 Jenny L. Dixon ("Dixon Decl."). Counsel for Plaintiffs have met and conferred with
 9 counsel for Valero regarding these requests pursuant to Local Rule 26.1 by
10 telephone, letter, and email as set forth herein.
11 I.      INTRODUCTION
12         Over the last several months, Plaintiffs have worked diligently and in good
13 faith to arrive at an agreement with Valero regarding document custodians and
14 search terms for collection of electronically stored information ("ESI"). On several
15 occasions, Plaintiffs have agreed to withdraw proposed custodians and/or modify
16 proposed ESI searches in order to move the discovery process forward and address
17 concerns raised by Valero and its counsel. Despite these efforts, the parties have
18 reached an impasse. Valero refuses to include four employees as custodians that
19 Plaintiffs believe possess material relevant to core issues in this litigation. As
20 explained herein, the significant role of each of these individuals, along with the
21 likelihood they possess discoverable information, is corroborated by publicly
22 available information, as well as the documents and communications produced by
23
24   1
       On August 9, 2018, the Court entered an order coordinating the above-captioned
25   actions for discovery and other pre-trial purposes. No. 15-cv-01749, Dkt. 143; No.
     18-cv-01374, Dkt. 46. In compliance with that order, the requests at issue in this
26   motion were served jointly by direct action plaintiff Persian Gulf, Inc. and consumer
27   plaintiffs Ebright, et al., and this motion is brought jointly by Plaintiffs and filed in
     both actions. However, Plaintiffs note that these actions are not consolidated and that
28   there remain separate dockets for each case.

                                               -1-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7846 Page 7 of 31




 1 Valero in connection with various government investigations and recently
 2 reproduced to Plaintiffs here. Dixon Decl., ¶20.
 3         In addition, Valero also refuses to accept certain reasonable modifications
 4 (discussed herein) to several of its proposed ESI searches. Id., ¶¶11-12, 15-18, 21.
 5 Valero's refusal is significant because Plaintiffs' proposed revisions are narrowly
 6 tailored to capture highly relevant information and are entirely consistent with the
 7 ESI searches (and modifications) agreed to by other Defendants2 in this action. Id.
 8 Valero's unwillingness to agree to Plaintiffs' proposed modifications to certain ESI
 9 searches is even more significant because Valero has—in stark contrast to other
10 Defendants in this action—agreed to run just five ESI searches in response to the
11 Requests. Valero maintains that it will collect responsive ESI and run searches
12 across its custodians only once.       Id., ¶11.   As such, this approach forestalls
13 modifications or clarifications to the search protocol to address any deficiencies that
14 Plaintiffs identify once their review of Valero's materials begins.
15         Valero's refusal to add custodians or accept reasonable modifications to
16 several of its proposed ESI searches make it an outlier, as it is the only defendant to
17 date for which Plaintiffs have needed to bring a motion to compel in connection with
18 their Requests. While an agreement with Valero remains elusive, Plaintiffs are in
19 the process of reviewing approximately 2 million documents produced by other
20 Defendants in response to the Requests.
21         For these reasons, as well as those discussed herein, Plaintiffs respectfully
22 submit that this motion is timely filed and should be granted.
23
24
25
26   2
     "Defendants" refers collectively to Valero Tesoro Refining & Marketing Company
27 LLC,  BP West Coast Products LLC, Chevron U.S.A. Inc., Equilon Enterprises LLC
   (d/b/a Shell Oil Products US), Exxon Mobil Corporation and ExxonMobil Refining
28 & Supply Co., Phillips 66, and Alon USA Energy, Inc.

                                              -2-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7847 Page 8 of 31




 1 II.    SUMMARY OF THE ACTIONS AND DISCOVERY DISPUTE
 2        These actions concern Defendants' illegal conspiracy to manipulate and
 3 maintain the prices of gasoline in California at supracompetitive prices. Plaintiffs'
 4 complaints allege that Defendants have engaged in a multi-year scheme to illegally
 5 manipulate the market for gasoline by, among other illicit actions, collusively fixing
 6 pricing, supply, and production levels, causing the price of gasoline sold in
 7 California to spike to historical levels in 2012, 2015, and beyond.
 8        Plaintiffs have worked diligently to obtain discovery from Valero in order to
 9 support their federal and state antitrust claims. Dixon Decl., ¶¶2-19. The present
10 dispute centers on document requests contained in Plaintiffs' First Request for
11 Production of Documents (originally served August 31 and September 4, 2018), as
12 revised on December 17, 2018, and Plaintiffs' Second Set of Requests for Production
13 to All Defendants, served on Valero, along with all other Defendants, on November
                                      3
14 15, 2018. Id., ¶2 & Exs. 1-2.          The purpose of these Requests was to obtain
15 documents and other materials concerning, among other things, various
16 investigations by government agencies into Defendants' businesses practices,
17 gasoline sales, gasoline production, refinery outages and shutdowns, shipments of
18 refined and unrefined products, imports and exports, and profitability. Id., ¶3 & Exs.
19 1-2.    The Requests also sought communications among Defendants, as well as
20 communications between Defendants and any media outlets, industry trade groups,
21 or associations. Id.
22        Plaintiffs and Defendants commenced discussions regarding the appropriate
23 custodians and search terms to be applied to any ESI collected during the meet and
24 confer on the Requests, and, on November 15, 2018, Plaintiffs circulated a
25
26
27   3
     Unless otherwise noted, all exhibit references ("Ex. __") are to the exhibits attached
28 to the Dixon Decl.

                                             -3-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7848 Page 9 of 31




 1 preliminary draft of search terms and questions regarding each Defendants' ESI
 2 practices and systems. Id., ¶5 & Ex. 5.
 3        Valero served its responses and objections on December 17, 2018, and
 4 January 16, 2019 (the "Responses"). Id., ¶4 & Exs. 3-4. The parties jointly moved
 5 the Court for an order extending the deadline for filing a motion to compel with
 6 respect to all Defendants' responses, including Valero's, on January 18, 2019. No.
 7 15-cv-01749, Dkt. 176. The Court set a March 4, 2019 deadline. No. 15-cv-01749,
 8 Dkt. 177. Subsequently, on February 11, 2019, the Court amended its rules for this
 9 case allowing parties to file a motion to compel within 60 days after a dispute arose.
10 No. 15-cv-01749, Dkt. 188; No. 18-cv-01374, Dkt. 91.             On March 4, 2019,
11 negotiations with defendant Valero were still underway and no dispute had yet
12 arisen as discussed below. Dixon Decl., ¶8. Plaintiffs understood that the March 4,
13 2019 deadline was mooted by the February 11, 2019 order and requested that
14 Defendants notify Plaintiffs if their interpretation differed. Dixon Decl., ¶8 & Ex. 7.
15 No Defendant responded with a contrary interpretation or advised that they
16 disagreed. Dixon Decl., ¶8.
17        For months, the parties have met and conferred extensively regarding the
18 Requests and Valero's Responses thereto. Id., ¶¶9-19. Specifically, counsel for
19 Plaintiffs and counsel for Valero have exchanged numerous letters and emails, and
20 have conducted several telephonic meetings, in an effort to reach an agreement about
21 Valero's production of documents, including the selection of appropriate document
22 custodians and ESI searches. Id., ¶¶9-19 & Exs. 6-17.
23        Despite these efforts, the parties have been unable reach an agreement. As a
24 result, Valero has only produced documents responsive to Request No. 1, which
25 requested that Valero reproduce any material previously provided to state and
26 federal agencies in connection with various governmental investigations. Id., ¶22.
27 To date, Valero's document production to Plaintiffs has been limited to the
28

                                             -4-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7849 Page 10 of 31




  1 government productions, and Valero has not produced any other materials in
  2 response the Requests.4 Id.
  3           A.    Relevant Meet and Confer History
  4           On January 25, 2019, counsel for Plaintiffs and Valero met and conferred
  5 regarding the Responses and addressed search terms and custodians. Dixon Decl.,
  6 ¶6 & Ex. 6. Counsel for Valero informed Plaintiffs that Valero's preference was to
  7 formulate searches based on "specific requests." Id. The parties agreed to continue
  8 discussion thereafter.     Over the next several months, counsel for Valero made
  9 repeated assurances that it was actively in the process of preparing a comprehensive
 10 list of ESI search terms, along with a list of approximately 50 individual custodians.
 11 Id., ¶¶9-10 & Exs. 6, 8-9.
 12           Plaintiffs did not receive Valero's proposed ESI search terms and custodians
 13 until June 5, 2019. Id., ¶11 & Ex. 10. In a letter dated June 5, 2019, Valero
 14 identified just 19 custodians across its entire organization. Id., ¶11 & Ex. 10 at 10-
 15 12. In addition, the June 5th letter outlined, for the first time, Valero's position that
 16 it would run just one ESI search for each Request, that, in Valero's view, was likely
 17 to generate responsive material. Id., ¶11 & Ex. 10 at 1-2, 6-9. As a result, Valero's
 18 letter proposed a mere five ESI searches—corresponding to Requests 2, 3, 4, 5, &
 19 8—which it claimed were likely to generate responsive material.5 Id., ¶11 & Ex. 10
 20 at 6-9.
 21           Plaintiffs responded to Valero in a letter dated June 25, 2019. Id., ¶12 & Ex.
 22 11. Plaintiffs explained that they were concerned by the limited nature of Valero's
 23
 24   4
      Valero produced 42 excel spreadsheets in connection with the service of its
 25 supplementary interrogatory responses. These documents are unrelated to the
    Requests. Id.
 26
    5
 27 Valero did not propose search terms for any other Requests, claiming that "[s]earch
    terms are not necessary for Valero to locate documents responsive the non-
 28 objectionable portions of Request Nos. 1, 6 and 7." Id., ¶11 & Ex. 10 at 2.

                                                -5-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7850 Page 11 of 31




  1 proposed list of custodians and plan to run just five ESI searches when other
  2 Defendants had agreed to run dozens of ESI searches. Id. Nevertheless, Plaintiffs,
  3 in an effort to move discovery forward, accepted Valero's proposal to run five ESI
  4 search terms on the condition Valero first agree to certain modifications to each ESI
  5 search. Id. In addition, Plaintiffs outlined an additional 23 custodians likely to
  6 possess relevant information that they had identified through public sources and/or
  7 Plaintiffs' review of Valero's government production. Id.
  8        Valero responded by letter dated July 23, 2019. Id., ¶14 & Ex. 13. Eight of
  9 Plaintiffs' proposed twenty-three custodians were on Valero's new list, but Valero
 10 refused to consider the remaining fifteen until Plaintiffs "provide[d] a factual basis
 11 for expanding" the custodian list. Id., ¶14 & Ex. 13 at 1-2, 10-15. Similarly, Valero
 12 refused many of the proposed modifications to the ESI searches until Plaintiffs
 13 "expla[ined]…why the current search terms are insufficient." Id., ¶14 & Ex. 13 at 2-
 14 3. Valero's July 23 letter disclosed that Valero had "added to its list of custodians"
 15 as a result of its continued "document collection and review process." Id., ¶14 & Ex.
 16 13 at 2. However, these additions to the custodian list were made unilaterally,
 17 without any input from Plaintiffs.
 18        Plaintiffs responded on August 5, 2019.        Id., ¶15 & Ex. 14.    Plaintiffs
 19 informed Valero that it was difficult to provide documents or other evidence to
 20 justify the inclusion of a particular custodian and/or modification to an ESI search
 21 given the limited nature of Valero's document production, which consisted of
 22 approximately 67,610 documents that had been produced to government agencies.
 23 Id., ¶15 & Ex. 14 at 1. Nevertheless, in an effort to move toward an agreement,
 24 Plaintiffs agreed to withdraw another four of the custodians from the June 26, 2019
 25 letter and further narrowed their modifications to the proposed ESI searches. Id.,
 26 ¶15 & Ex. 14 at 1-4. Plaintiffs also reiterated their request that Valero agree to add
 27 the remaining eleven custodians from the June 26, 2019 letter or explain the
 28 rationale for their continued exclusion. Id., ¶15 & Ex. 14 at 1-2.

                                              -6-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7851 Page 12 of 31




  1         Valero responded in a letter dated August 15, 2019. Id., ¶16 & Ex. 15.
  2 Valero indicated that it would not agree to any of the additional custodians unless
  3 Plaintiffs "provide specific information to support their request" and, as discussed
  4 below, only included vague explanations why certain custodians were excluded. Id.,
  5 ¶16 & Ex. 15 at 1-2. The letter also outlined Valero's objections to the revised
  6 modifications to the ESI searches outlined in Plaintiffs' August 5, 2019 letter. Id.,
  7 ¶16 & Ex. 15 at 2-4.
  8         Plaintiff responded by letter dated August 30, 2019. Id., ¶17 & Ex. 16. In the
  9 letter, Plaintiffs again agreed to withdraw an additional six custodians based on
 10 representations made by Valero in its August 15 letter and in an effort to reach an
 11 agreement. Id., ¶17 & Ex. 16 at 1. Plaintiffs, however, maintained that four of their
 12 proposed custodians—Bill Day, Scott Lively, Eric Honeyman, and David Sanders—
 13 were appropriate. Id., ¶17 & Ex. 16 at 1. Plaintiffs' letter outlined the factual basis
 14 for why each was a proper custodian and should be included, and detailed how the
 15 objections raised by Valero were inapplicable to these individuals. Id., ¶17 & Ex. 16
 16 at 1-2. In addition, Plaintiffs' letter further revised the proposed modifications to the
 17 ESI search terms and provided specific explanations why each revision was
 18 warranted. Id., ¶17 & Ex. 16 at 2-6.
 19         On September 20, 2019, the parties met and conferred telephonically
 20 regarding search terms and custodians. Id., ¶18. During the call, Valero informed
 21 Plaintiffs, for the first time, that due to Valero's use of Clearwell, what its counsel
 22 described as an antiquated system, it was only willing to run a list of agreed upon
 23 search terms against a list of agreed upon custodian documents one time.              Id.
 24 Plaintiffs asked how Valero intended to respond to documents requested in
 25 Plaintiffs' third set of document requests and later discovery. Id. Valero did not
 26 provide a response but seemingly acknowledged that more discovery was likely. Id.
 27 Valero then informed Plaintiffs that it would only accept a full agreement on the
 28 terms it was proposing and there was no room to negotiate. Id. In other words it

                                               -7-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7852 Page 13 of 31




  1 was a "take it or leave it" offer. Id. With respect to custodians, Valero stated it
  2 would accept Bill Day as a custodian but would only search his documents that
  3 contained communications with third parties outside Valero, such as media outlets,
  4 trade publications, and regulatory agencies. Id. Valero added the further condition
  5 that any search for internal communications between Day and other Valero
  6 personnel would be limited to documents that contained the phrase "off the record."
  7 Id. Lastly, without providing any justification or rationale, Valero told Plaintiffs it
  8 would not consider any c-suite individuals as custodians. Id.
  9        With respect to the search terms, Valero informed Plaintiffs it would not
 10 remove any Near20 or Near50 proximity terms or consider running any co-
 11 defendant domains for inter-defendant communications. Id. Valero did state it
 12 would accept Plaintiffs' proposed searches for Request Nos. 4 and 8, but only if
 13 Plaintiffs accepted all of its other conditions. Id. On September 30, 2019, the
 14 parties met and conferred telephonically again to address some confusion that had
 15 arisen regarding aspects of Plaintiffs' proposal. Id., ¶19. No further progress was
 16 made, and Plaintiffs confirmed Valero's position on the various points of contention
 17 regarding search terms and custodians by letter dated October 16, 2019. Id., ¶19 &
 18 Ex. 17.
 19         Valero's refusal to accept the reasonable proposal outlined in Plaintiffs'
 20 August 30, 2019 letter forms the basis of the present motion.
 21 III.   LEGAL STANDARD
 22        Rule 26(b)(1) provides that discovery may be obtained regarding "any
 23 nonprivileged matter that is relevant to any party's claim or defense and proportional
 24 to the needs of the case." Fed. R. Civ. P. 26(b)(1).6 "Relevant information for
 25 discovery purposes includes any information 'reasonably calculated to lead to the
 26
 27   6
     Unless otherwise noted, all references to "Rule __" are to the Federal Rules of
 28 Civil Procedure.

                                              -8-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7853 Page 14 of 31




  1 discovery of admissible evidence,' and need not be admissible at trial to be
  2 discoverable." Shaw v. Experian Info. Sols., Inc., 306 F.R.D. 293, 296 (S.D. Cal.
  3 2015) (citing Fed. R. Civ. P. 26(b)(1)); Watkins v. Hireright, Inc., No. 13-CV-1432-
  4 MMA (BLM), 2014 WL 11191092, at *2 (S.D. Cal. Feb. 21, 2014) (same). District
  5 courts have broad discretion to determine relevancy for discovery purposes. See
  6 Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002); Dobro v. Allstate Ins. Co., No.
  7 16-CV-1197-AJB (BLM), 2016 WL 4595149, at *2 (S.D. Cal. Sept. 2, 2016)
  8 (same).
  9        Electronically stored information ("ESI") is exempted from discovery only if
 10 both (1) it is "not reasonably accessible because of undue burden or cost" and (2)
 11 there is no "good cause."         Fed. R. Civ. P. 26(b)(2)(B).       Courts routinely
 12 acknowledge the propriety of using search terms and custodians in connection with
 13 the production of ESI in complex cases.7 Additionally, the selection of custodians
 14 and search terms is intended to be an iterative process among the parties. See Otto v.
 15 Abbott Labs., No. EDCV-12-1411-SVW (DTBx), 2014 WL 12612682, at *4 (C.D.
 16 Cal. Mar. 10, 2014) (observing that requesting party should be "sufficiently involved
 17 in the [custodian] selection process to ensure a fulsome production of responsive
 18
 19
 20
 21   7
      See, e.g., William A. Gross Constr. Assocs. v. Am. Mfrs. Mut. Ins., 256 F.R.D. 134,
 22 136 (S.D.N.Y. 2009) ("Electronic discovery requires cooperation between opposing
    counsel and transparency in all aspects of preservation and production of ESI.
 23 Moreover, where counsel are using keyword searches for retrieval of ESI, they at a
 24 minimum must carefully craft the appropriate keywords, with input from the ESI's
    custodians as to the words and abbreviations they use, and the proposed methodology
 25 must be quality control tested to assure accuracy in retrieval and elimination of 'false
    positives.'"); In re Seroquel Prods. Liab. Litig., 244 F.R.D. 650, 651-52, 662 (M.D.
 26 Fla. 2007) ("while key word searching is a recognized method to winnow relevant
 27 documents from large repositories, use of this technique must be a cooperative and
    informed process"). Here, as throughout, all emphasis is deemed added and citations
 28 and footnotes are omitted unless otherwise noted.

                                              -9-
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7854 Page 15 of 31




  1 documents" and instructing the responding party to "provide six additional ESI
  2 custodians ... the identities of which shall be agreed to by the parties").8
  3         Rule 37(a)(1) permits a party to move for an order compelling discovery,
  4 upon "certification that the movant has in good faith conferred" with the opposing
  5 party "in an effort to obtain [the requested discovery] without court action." Fed. R.
  6 Civ. P. 37(a)(1). Once relevance is shown, "the party opposing discovery has the
  7 burden of showing that the discovery should be prohibited, and the burden of
  8 'clarifying, explaining and supporting its objections.'" Stone Brewing Co. v. Molson
  9 Coors Brewing Co., No. 18-CV-331-BEN-LL, 2019 WL 2176792, at *2 (S.D. Cal.
 10 May 20, 2019); Henderlong v. S. Cal. Reg'l Rail Auth., No. CV 14-3610-DDP
 11 (PLAx), 2015 WL 12806588, at *2 (C.D. Cal. Apr. 3, 2015) ("The burden is on
 12 defendant to show that discovery should not be allowed; it is not up to defendant to
 13 decide what plaintiff needs to pursue this action, or to withhold documents whose
 14 relevance 'it is difficult [for defendant] to understand.'") (alteration in original)).
 15         Further, "[o]n a motion to compel discovery ..., the party from whom
 16 discovery is sought must show that the information is not reasonably accessible
 17 because of undue burden or cost." Fed. R. Civ. P. 26(b)(2)(B); see Gottesman v.
 18 Santana, No. 16-CV-2902 JLS (JLB), 2017 WL 5889765, at *3 (S.D. Cal. Nov. 29,
 19 2017) ("Those opposing discovery are 'required to carry a heavy burden of showing'
 20 why discovery should be denied.") (citing Blankenship v. Hearst Corp., 519 F.2d
 21 418, 429 (9th Cir. 1975)).
 22
 23   8
        See also Osborne v. C.H. Robinson Co., No. 08C50165, 2011 WL 5076267, at *7
 24   (N.D. Ill. Oct. 25, 2011) ("Electronic discovery is often an iterative process and the
      parties should allow for refinement of search terms as their understanding of the
 25   issues develops." (citing The Sedona Principles, Second Edition (2007), Cmt. 11.a.));
      see also Cannata v. Wyndham Worldwide Corp., No. 2:10-cv-00068-PMP-VCF,
 26   2012 WL 528224, at *4 (D. Nev. Feb. 17, 2012) ("The parties will work together to
 27   implement a iterative process for finalizing the search terms and custodian/data sites
      list, whereby the plaintiffs can initially propose up to 30 search terms to be used in
 28   searching up to 30 e-mail custodian accounts or other defined data storage sites.").

                                                - 10 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7855 Page 16 of 31




  1 IV.    ARGUMENT
  2        A.     An Order Compelling Valero to Include the Additional Custodians
                  Is Appropriate
  3
  4        Courts routinely grant motions to compel and order the inclusion of additional
  5 custodians, where, as here, the requesting party can demonstrate that: (i) the omitted
  6 individuals possess material relevant to claims or defense at issues; and (ii) the
  7 requested information is proportionate to the needs of the case. See, e.g., Family
  8 Wireless #1, LLC v. Auto. Techs., Inc., No. 3:15-cv-01310 (JCH), 2016 WL
  9 2930887, at *3 (D. Conn. May 19, 2016) (ordering defendants to "expand[] the ESI
 10 search to include three additional custodians" where plaintiffs made a "sufficient
 11 showing … the electronic files of [the additional custodians], [were] likely to
 12 include information that is relevant to the claims at stake and proportional to the
 13 needs of this case"); In re Arby's Rest. Grp. Inc. Litig., No. 17-cv-0514-AT, 2018
 14 WL 8666473, at *3 (N.D. Ga. Aug. 16, 2018) (ordering defendant to include two
 15 additional custodians where plaintiff showed they "may provide relevant,
 16 discoverable material" and finding that "the relative burden of [adding] only two
 17 more custodians" did "not violate the Rule 26 proportionality principle"); Cobb
 18 Theatres III, LLC v. AMC Entm't Holdings, Inc., No. 14-CV-00182-ELR-WEJ, 2016
 19 WL 4059684, at *1 (N.D. Ga. Feb. 25, 2016) (ordering responding party to "collect
 20 and produce non-privileged, responsive documents from additional custodians"
 21 where moving party demonstrated that omitted individuals "[we]re relevant
 22 custodians").
 23        As set forth below, the four additional custodians requested are each likely to
 24 possess material relevant to the price fixing conspiracy alleged by Plaintiffs, and
 25 Valero has failed to demonstrate any basis for excluding the custodians on
 26 proportionality grounds.
 27
 28

                                             - 11 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7856 Page 17 of 31




  1               1.    Bill Day Is a Proper Custodian
  2        Bill Day was Valero's Executive Director of Media Relations until he left the
  3 company in 2015. Dixon Decl., ¶20 & Ex. 16 at 2-3. In his role at Valero, Mr. Day
  4 was aware of Valero's media relations strategy, including its strategy to keep media
  5 outlets informed (or uninformed) about the duration or rationale for unplanned and
  6 planned refinery outages and shutdowns during the relevant period.          In fact,
  7 documents produced by Valero to the government (and reproduced to Plaintiffs
  8 here) demonstrate that Mr. Day frequently communicated with various media
  9 outlets—such as Bloomberg, Energy News Today, Thomson Reuters, Platts, and Oil
 10 Price Information Service (OPIS)—regarding Valero's West Coast activities.9 Id.,
 11 ¶20 & Ex. 16 at 2-3. Mr. Day's custodial documents will therefore help Plaintiffs
 12 establish what information Valero possessed regarding refinery shutdowns and
 13 outages, as well as what information it did (or did not) disclose to the media and
 14 why. Id., ¶20 & Ex. 16 at 2-3. This information is vital considering that Plaintiffs
 15 have specifically alleged that Defendants provided false and/or misleading
 16 information to various media sources regarding refinery outages, and that
 17 Defendants relied on Platt's and OPIS to communicate with one another in
 18 furtherance of the price fixing conspiracy. See No. 15-cv-01749, Dkt. 76 ("PG
 19 Cpt."), ¶¶42, 47, 108-110; No. 18-cv-01374, Dkt. 44 ("Consumer Cpt."), ¶¶19, 38,
 20 48, 120-21.
 21
 22
    9
      Valero has offered to provide Mr. Day's external communications with third parties
 23 provided that Plaintiffs agree not to seek Mr. Day's internal communications unless
 24 they specifically include the term "off the record." Plaintiffs rejected Valero's
    proposal because Mr. Day's internal discussions concerning what information Valero
 25 possessed and did (and or did not share) share with the media are highly relevant to
    Plaintiffs' allegations that Valero (along with other Defendants) made false and/or
 26 misleading statements regarding refinery shutdowns and California gasoline prices.
 27 Indeed, without Mr. Day's internal communications, there is simply no way for
    Plaintiffs to test the accuracy or completeness of his external communications with
 28 third parties, including the media. Dixon Decl., ¶20.

                                            - 12 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7857 Page 18 of 31




  1        Defendants have refused to include Mr. Day as a custodian because, inter alia:
  2 (i) "he left Valero in 2015"; (ii) "he worked in San Antonio, Texas; not California";
  3 and (iii) "his information would be archived and very expensive to recover and
  4 search." Ex. 15 at 2. None of these arguments are availing. First, the fact that Mr.
  5 Day left the company in 2015 does nothing to relieve Valero of its obligation to
  6 produce responsive material generated by Mr. Day before his departure. Indeed, the
  7 conduct at issue in this litigation extends as far back as 2012, and Defendants
  8 (including Valero) have agreed to a discovery period of January 2011 to August
  9 2018. Accordingly, the fact that Mr. Day left the Company in 2015 provides no
 10 basis to exclude his custodial documents.
 11        Equally deficient is Valero's objection that Mr. Day worked in Texas, rather
 12 than California. While it is true that Mr. Day's position was located in San Antonio,
 13 this fact is of no moment. Although physically located in San Antonio, Mr. Day was
 14 in charge of overseeing Valero's entire media strategy, and that strategy routinely
 15 addressed Valero's substantial activities in California and the West Coast.10
 16        Finally, Valero "has offered little evidence beyond … conclusory
 17 characterizations" that adding Mr. Day imposes a disproportionate burden. See
 18 Medtronic Sofamor Danek USA, Inc. v. Nuvasive, Inc., No. 08-CV-1512 MMA
 19 (AJB), 2010 WL 11452428, at *2 (S.D. Cal. Mar. 19, 2010). While Valero claims
 20 accessing Mr. Day's "archived" materials will be difficult and "time consuming," it
 21 has provided no explanation why that is in fact the case. See Ex. 15. Indeed, Valero
 22 has not provided any estimate of the cost to access the materials beyond its
 23 representation that doing so will be "very expensive."11 Id. As such, Valero falls far
 24
      10
 25    Curiously, Valero has opposed Mr. Day's inclusion based the physical location of
    his job yet have agreed to provide the custodial documents of at least three other
 26 employees that were located in Texas.
 27 11 That Valero has already agreed to provide pre-2015 documents for other custodians
 28 only calls into question the purported difficulty and expense of accessing Mr. Day's
    materials.
                                              - 13 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7858 Page 19 of 31




  1 short of "demonstrat[ing] an unusual hardship beyond that which ordinarily
  2 accompanies the discovery process." Id. (granting motion to compel and ordering
  3 producing party to search "inaccessible" back-up tapes "estimated to cost as much as
  4 $250,000).
  5               2.     Scott Lively Is a Proper Custodian
  6         Scott Lively currently serves as Valero's Senior Vice President of Product
  7 Supply & Trading, and previously held the position of Vice President of Trading.
  8 Dixon Decl., ¶20 & Ex. 14 at 1. In his current position, Mr. Lively is responsible for
  9 overseeing various aspects of Valero's trading activities, including buying and
 10 selling refined and unrefined petroleum products and related components, in order to
 11 satisfy Valero's contractual obligations, including its obligations in California.12 Id.,
 12 ¶20. In addition, documents from various government investigations (and recently
 13 reproduced to Plaintiffs here) demonstrate that Mr. Lively has knowledge of Valero's
 14 financial conditional, including the profits it generated from the sale of CARBOB
 15 and other refined and unrefined petroleum products in California. Id. In fact,
 16 documents produced by Valero demonstrate that Mr. Lively routinely provides
 17 information about the profitability of Valero's product slate to various executive-
 18 level employees at Valero, and is even tasked with compiling and vetting
 19 information about Valero's profits in advance of the company's quarterly earnings
 20 calls. Id. Mr. Lively's custodial documents will likely show that Valero was making
 21 record profits during 2012 and 2015, and substantiate allegations that various
 22 refinery shutdowns and outages caused Valero to earn outsized profits during the
 23 relevant period. See PG Cpt., ¶¶2, 5, 13, 15; Consumer Cpt., ¶¶1, 9, 45, 79-90.
 24         Defendants have refused to include Mr. Lively as a custodian on the grounds
 25 that he was: (i) "too removed from West Coast operations to have responsive
 26
      12
 27   Based on their review of materials produced by Valero to date, Plaintiffs believe
    that Mr. Lively had substantially the same responsibility prior to assuming his current
 28 position.

                                               - 14 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7859 Page 20 of 31




  1 information"; and/or (ii) "to the extent [he] ha[s] responsive information, [his]
  2 records would be redundant to existing custodians." Ex. 15 at 2. Each of Valero's
  3 stated reasons for excluding Mr. Lively fail to hold water.           First, documents
  4 produced by Valero contradict its rationale that Mr. Lively was "too removed from
  5 West Coast operations." These materials demonstrate that Mr. Lively sent and/or
  6 received granular information concerning the profitability of Valero's West Coast
  7 operations. Ex. 16 at 2. In particular, Mr. Lively routinely vetted, reviewed, and/or
  8 opined on various financial reports that specifically addressed the profitability of
  9 Valero's product slate, including the products refined in California. Id.
 10         Further, as the party resisting discovery, Valero is required to demonstrate
 11 with specificity why the objected-to request is unreasonable or otherwise unduly
 12 burdensome. This obligation is not satisfied by Valero's bald assertion that Mr.
 13 Lively's materials "would be redundant to existing custodians." Arby's Rest. Grp.,
 14 2018 WL 8666473, at *3 (observing that defendant's "assertion that all additional
 15 information from new custodians will be duplicative appear[ed] to be based on
 16 assumptions rather than concrete data" and ordering inclusion of additional
 17 custodians).    Accordingly, the fact that an unspecified amount of some of Mr.
 18 Lively's documents may be duplicative does not warrant exclusion of his custodial
 19 materials. Mt. Hawley Ins. Co. v. Felman Prod., Inc., 269 F.R.D. 609, 620 (S.D.W.
 20 Va. 2010) (granting motion to compel additional custodians even though it was
 21 "highly likely that the [requested custodians] will produce ... duplicates of previously
 22 produced materials," because "it is reasonable to believe that they will have
 23 additional, highly relevant materials ... which were not shared with [existing
 24 custodians]")).
 25                3.    Eric Honeyman & David Sanders Are Proper Custodians
 26         Eric Honeyman and David Sanders are Vice Presidents of Refinery
 27 Operations and Regional Refinery Operations, respectively. Ex. 14 at 1-2. In their
 28 positions, Messrs. Honeyman and Sanders are each charged with overseeing aspects

                                              - 15 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7860 Page 21 of 31




  1 of refinery operations at Valero's California refineries. Each play a direct role in
  2 managing refinery shutdowns and maintenance turnarounds, including the
  3 shutdowns and turnarounds at issue in this case. Moreover, documents produced in
  4 discovery reveal that Messrs. Honeyman and Sanders also routinely report up to
  5 various high-level executives—such as Valero's Executive Vice President of
  6 Operations and its Chief Operating Officer—regarding refinery operation in
  7 California and the West Coast.13 Ex. 16 at 2. Custodial documents of Messrs.
  8 Honeyman and Sanders will therefore likely yield candid discussions about the
  9 rationale and expected duration of various refinery shutdowns or maintenance
 10 turnarounds at issue. This information is necessary to demonstrate allegations that
 11 Valero (along with other Defendants) relied on pretextual refinery outages and
 12 shutdowns to inflate the price of gasoline sold in California. See PG Cpt., ¶¶15-16;
 13 Consumer Cpt., ¶122.
 14        Defendants have refused to add Messrs. Honeyman and Sanders as custodians
 15 because: (i) they are "too removed from West Coast operations to have responsive
 16 information"; and/or (ii) "to the extent they have responsive information, their
 17 records would be redundant to existing custodians." Ex. 15 at 2.
 18        Valero's rationale for excluding Messrs. Honeyman and Sanders are without
 19 merit. First, Valero's own documents demonstrate that Messrs. Honeyman and
 20 Sanders frequently sent and/or received communications concerning refinery
 21 operations in California. In particular, these materials reveal that Messrs. Honeyman
 22 and Sanders were responsible for communicating with executive leadership at
 23 Valerio about the nature and duration of potential refinery shutdowns and outages in
 24 California, including a shutdown of Valero's Benicia Refinery.         Ex. 16 at 2.
 25 Moreover, Valero is simply incorrect that documents from Messrs. Honeyman and
 26
 27   13
      This is particularly significant because Valero "is not amenable to adding C-suite
 28 executives as custodians." Ex. 15 at 4.

                                             - 16 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7861 Page 22 of 31




  1 Sanders would be "redundant to existing custodians." Plaintiffs have uncovered
  2 communications sent and/or received by Messrs. Honeyman and Sanders concerning
  3 refinery operations in California that did not include any of the custodians agreed to
  4 by Valero. Accordingly, Messrs. Honeyman and Sanders are proper custodians.
  5        B.     An Order Compelling Valero to Run the Modified ESI Searches Is
                  Appropriate
  6
  7        Courts routinely grant motions to compel and order the modification or
  8 addition of ESI searches, where, as here, the requesting party can demonstrate that:
  9 (i) the modification and/or additional searches are likely to generate material
 10 relevant to claims or defenses at issue; and (ii) the requested information is
 11 proportional to the needs of the case. See, e.g., Fenerjian v. Nong Shim Co., Ltd.,
 12 No. 13-cv-04115-WHO (DMR), 2016 WL 1019669, at *6 (N.D. Cal. Mar. 15, 2016)
 13 (granting motion to compel and ordering responding party to run additional search
 14 where "the discovery requests were relevant, and th[e] [additional] ESI search would
 15 not likely cause an undue burden"); Walker v. Life Ins. Co. of the Sw., No. CV 10-
 16 09198-JVS (JDEx), 2018 WL 5905121, at *2 (C.D. Cal. Oct. 23, 2018) (granting
 17 motion to compel and ordering party to run additional ESI search designed to
 18 capture documents identified by the requesting party as "very likely relevant to the
 19 issues in the case"); Urena v. Earthgrains Distrib., LLC, No. SACV 16-00634-CJC
 20 (DFMx), 2017 WL 8238274, at *1 (C.D. Cal. Apr. 21, 2017) (granting in part
 21 motion to compel and ordering defendant to run "five additional search terms
 22 identified in the moving papers"); Martinelli v. Johnson & Johnson, No. 15-CV-
 23 1733 MCE DB, 2017 WL 9496074, at *1-2 (E.D. Cal. Feb. 13, 2017) (directing
 24 defendants to "meet and confer with plaintiff to develop a list of additional search
 25 terms and additional custodians").
 26               1.    Valero's Approach to ESI Searches
 27        Valero has adopted an approach to its ESI searches that differs markedly from
 28 that employed by all other Defendants that have agreed to produce material in

                                             - 17 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7862 Page 23 of 31




  1 response to the Requests. Dixon Decl., ¶¶11-12. While other Defendants have
  2 agreed to run a multitude of ESI searches, Valero has stated that it will run just five
  3 ESI searches. Id., ¶12 & Ex. 10. In addition, Valero alone has insisted that each of
  4 its ESI searches be tied to a specific Request. Id., ¶12. In an effort to move
  5 discovery forward, Plaintiffs agreed to adopt Valero's approach for ESI searches, but
  6 this decision was conditioned on the understanding that Valero would agree to
  7 reasonable modifications to the proposed ESI searches.             As outlined below,
  8 however, Valero has refused to adopt many of the modifications proposed by
  9 Plaintiffs to Searches #2, #3 and #514 even though the modifications are narrowly
 10 tailored and consistent with the ESI searches (and revisions) agreed to by other
 11 Defendants.        Given that Valero has agreed to run just five ESI searches, it is
 12 imperative that Plaintiffs' modifications, which were designed to capture information
 13 necessary to support the claims at issue, be incorporated into Searches #2, #3, and
 14 #5.
 15                        a.      Search #2
 16            Plaintiffs believe their proposed modifications to Search #2 are necessary to
 17 capture documents and relevant material responsive to the Requests. Compare Ex.
 18 15 at 6 (Valero's proposed search), with Ex. 16 at Ex. A, p. 1 (Plaintiffs' proposed
 19 modified search). Search #2 is intended to respond to Request No. 2, which seeks,
 20 among other things, inter-defendant communications concerning refinery outages,
 21 pricing, supply, and distribution.15 These communications, and other information
 22
 23   14
       The identified "Searches" correspond to Plaintiffs' Requests (e.g., "Search #2"
 24 relates to Request No. 2).
      15
 25        Request No. 2 states:
 26            All documents regarding or constituting communications YOU had
               with any other Defendant regarding: refinery operations with respect
 27            to California, including planned, unplanned, delayed or foregone
 28            maintenance, shutdowns or outages (sometimes referred to as
               “Turnarounds”); the pricing of gasoline products, including CARBOB
                                                - 18 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7863 Page 24 of 31




  1 responsive to Request No. 2, are critical to establishing that Defendants conspired to
  2 manipulate the price of gasoline sold in California.
  3        From the outset, Valero has insisted that each document pulled by Search #2:
  4 (i) hit on three different sets of terms; and (ii) that there can be no more than 50
  5 words between the second and third terms. Ex. 15 at 6. In addition, Valero has
  6 refused to modify the search to include the additional terms proposed by Plaintiffs—
  7 such as "delay!,"16 "postpone!," "forgo!" and "canel!"—even though these terms
  8 plainly address the very heart of the conduct alleged in this action—namely, that
  9 Valero (along with other Defendants) coordinated refinery shutdowns and gasoline
 10 imports and exports in order to drive up the prices in California. Id.
 11         Valero's proposed limitations and refusal to modify the terms of Search #2
 12 serve no purpose other than to prevent Plaintiffs from obtaining evidence clearly
 13 responsive to Request No. 2, and, ultimately, relevant to the federal and state
 14 antitrust claims at issue here. Indeed, Plaintiffs can envision myriad instances where
 15 the proposed limitations and/or refusal to accept the modified terms would result in
 16 otherwise responsive material being excluded from production. For instance, under
 17 Valero's limitations to Search #2, an email exchange between a Valero employee
 18 and another defendant coordinating the timing of refinery shutdowns would not be
 19 captured if the individuals failed to specify the exact type of petroleum product, or
 20 identify the West Coast region, within 50 words of their discussion regarding the
 21 timing of the refinery shutdown. Such arbitrary limitations are contrary to the letter
 22 and spirit of applicable discovery rules. See Epstein v. MCA, Inc., 54 F.3d 1422,
 23
 24         gasoline, with respect to California; the supply and distribution of
            gasoline products, including CARBOB gasoline, as well as the import
 25         and export of such products with respect to California; and alleged,
            actual, attempted or potential anticompetitive business practices in the
 26         Oil and Gas Industry.
 27   16
       Here "!" is being used as a wildcard character. It signifies that a search a will
 28 include all documents that contain the letters preceding the character "!".

                                              - 19 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7864 Page 25 of 31




  1 1423 (9th Cir. 1995) ("The Federal Rules of Civil Procedure creates a 'broad right of
  2 discovery' because 'wide access to relevant facts serves the integrity and fairness of
  3 the judicial process by promoting the search for the truth.''') (citing Shoen v. Shoen,
  4 5 F.3d 1289, 1292 (9th Cir.1993)). Accordingly, Valero should be compelled to run
  5 Search #2 as modified by Plaintiffs.
  6                        b.      Search #3
  7            Search #3 is intended to respond to Request No. 3, which seeks, among other
  8 things, documents and communications concerning any meeting with Valero
  9 employees and any other Defendant where the following topics were discussed:
 10 refinery operations (including planned or unplanned shutdowns and or maintenance
 11 turnarounds); the pricing of refined petroleum products with respect to California;
 12 and the import and export of such products.17 Compare Ex. 15 at 7 (Valero's
 13 proposed search), with Ex. 16 at Ex. A, p. 2 (Plaintiffs' proposed modified search).
 14 Documents and communications concerning meetings where Valero and other
 15 parties discussed these topics are critical to establishing the nature and scope of
 16 Defendants' alleged price fixing conspiracy. Nevertheless, Valero has insisted that
 17 each document pulled by Search #3: (i) hit on four different sets of terms; and (ii)
 18 that there can be no more than 50 words between the second, third, and fourth terms.
 19
      17
 20        Request No. 3 states:

 21             If not captured by Request for Production No. 2, all documents or
               communications reflecting the identity of the attendees, the agenda,
 22            the minutes, transcripts, recording, and expense reports, or any other
               materials distributed, collected, or prepared for any meeting involving
 23            two or more of the defendants in which the following subjects were
 24            discussed: refinery operations with respect to California, including
               planned, unplanned, delayed or foregone maintenance, shutdowns or
 25            outages (sometimes referred to as "Turnarounds"); the pricing of
               gasoline products, including CARBOB gasoline, with respect to
 26            California; the supply and distribution of gasoline products, including
 27            CARBOB gasoline, as well as the import and export of such products
               with respect to California; and alleged, actual, attempted or potential
 28            anticompetitive business practices in the Oil and Gas Industry.

                                                 - 20 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7865 Page 26 of 31




  1 Ex. 15 at 7.        In addition, Valero has refused to modify the search to include
  2 additional terms proposed by Plaintiffs—such as "talk!," "spoke!," "speak!,"
  3 "dinner" or "drinks"—even though such terms would very likely be used to describe
  4 a meeting between Valero and other Defendants regarding the alleged pricing fixing
  5 conspiracy. Id. Accordingly, for these reasons and those discussed in section
  6 IV.B.1.a supra, Valero should be compelled to run Search #3 as modified by
  7 Plaintiffs.
  8                        c.      Search #5
  9            Search #5 is intended to respond to Request No. 5, which seeks, among other
 10 things, documents and communications concerning any external communications
 11 made by Valero (or its employees) regarding refinery operations, gasoline prices,
 12 supply, gasoline inventory, or gasoline trading activities in California.18 Compare
 13 Ex. 15 at 9 (Valero's proposed search), with Ex. 16 at Ex. A, p. 4 (Plaintiffs'
 14 proposed modified search).         Documents and communications of this nature are
 15 necessary to substantiate claims that Valero (along with other Defendants) made
 16 false and/or misleading statements about refinery operations, supply, and trading
 17 activities in order to drive up the price of gasoline. Despite the importance of this
 18 information, Valero has insisted that each document pulled by Search #5 must: (i) hit
 19 on four different sets of terms; and (ii) that there can be no more than 50 words
 20 between the second and third terms. Ex. 15 at 9. In addition, Valero has refused to
 21
 22   18
           Request No. 5 states:
 23            All documents and communications regarding or constituting the
 24            public or external release or dissemination of information about: the
               supply of gasoline (including supply disruptions) in California;
 25            California gasoline prices, inventory, demand, or trading activity, or
               imports or exports of gasoline to or from California; California
 26            refinery operations or refinery operations producing gasoline for the
 27            California market, including refinery shutdowns, maintenance and
               repairs, planned or unplanned outages, production levels, and product
 28            output mix.

                                                - 21 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7866 Page 27 of 31




  1 modify the search to include additional terms proposed by Plaintiffs —such as "off
  2 the record," "delay!," "postpone!", "cancel!," or "flar!"19—even though such terms
  3 would have likely been used in the documents and communications discussing
  4 Valero's external communications. Id. Accordingly, for these reasons and those
  5 discussed in section IV.B.1.a supra, Valero should be compelled to run Search #3 as
  6 modified by Plaintiffs.
  7               2.    Plaintiffs' Modified ESI Searches Are Proportionate
  8        Valero has attempted to justify its refusal to modify the proposed ESI searches
  9 on the ground such revisions are "patently unreasonable" and "would result in
 10 hundreds of thousands of irrelevant hits." Ex. 15 at 2. Yet, to date, Valero has
 11 provided nothing beyond bald assertions to meet their burden of demonstrating that
 12 Plaintiffs' proposed modifications to the ESI searches are improper and/or
 13 disproportionate to the needs of the case. See Walker, 2018 WL 5905121, at *2
 14 ("Upon a motion to compel discovery, the movant has the initial burden of
 15 demonstrating relevance. In turn, the party opposing discovery has the burden of
 16 showing that discovery should not be allowed, and also has the burden of clarifying,
 17 explaining and supporting its objections with competent evidence.") (citing United
 18 States v. McGraw–Hill Cos., No. CV 13-779-DOC JCGx, 2014 WL 1647385, at *8
 19 (C.D. Cal. Apr. 15, 2014)). In fact, Valero has, with one exception,20 refused to
 20 provide hits counts for the modified ESI searches. Dixon Decl., ¶21. In addition,
 21 Valero has failed to provide any cost estimate for running Searches #2, #3, and #5 as
 22
      19
 23    "Flaring" is a safety procedure intended to burn off excess hydrocarbons that
    cannot      be     recaptured       during      the     refining    process.     See
 24 https://www.exxonmobil.com.sg/en-sg/Company/Overview/Who-we-
    are/Understanding-flares (last accessed Oct. 21, 2019).
 25
    20
       Valero recently indicated that running Search #2 with all of Plaintiffs' proposed
 26 modifications (Ex. 16 at Ex. B) would generate approximately 141,000 additional
 27 documents than if Valero ran part of Plaintiffs' proposed Search #2 (Ex. 16 at Ex. A,
    p.1) by omitting any thorough search of communications via inter defendant domains.
 28 Id., ¶21.

                                             - 22 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7867 Page 28 of 31




  1 modified, despite repeated requests from Plaintiffs.        Id.    Valero's continued
  2 unwillingness to substantiate its assertions is suspect, given that Plaintiffs have
  3 already agreed to work within Valero's ESI search framework in order to address its
  4 concerns about the cost of responding to the Requests.            Regardless, Valero's
  5 unsubstantiated claims of burden are insufficient to demonstrate the modified
  6 searches should be disallowed. See Walker, 2018 WL 5905121, at *1 (granting
  7 motion to compel and ordering responding party to run additional search where it
  8 failed to "offer[] any evidence, as opposed to argument, regarding the asserted
  9 burden, in terms of cost or time"); Fenerjian, 2016 WL 1019669, at *6 (ordering
 10 responding party to perform additional ESI search where responding "put forth no
 11 evidence that the requested discovery is disproportionate or unduly burdensome").
 12 Accordingly, Plaintiffs request that Valero be compelled to run ESI searches #2, #3,
 13 and #5 as modified by Plaintiffs.
 14 V.     CONCLUSION
 15        For all the reasons set forth above, Plaintiffs respectfully request that the
 16 Court grant this motion and enter an order compelling Valero to: (i) search the
 17 custodial materials of Bill Day, Scott Lively, Eric Honeyman, and David Sanders;
 18 (ii) and run the ESI searches as modified in Exhibit 16 of the Dixon Decl.
 19
 20 DATED: October 22, 2019                 Respectfully submitted,
 21                                         ROBBINS ARROYO LLP
 22
                                            s/ Jenny L. Dixon
 23                                         GEORGE C. AGUILAR
                                            JENNY L. DIXON
 24                                         5040 Shoreham Place
 25                                         San Diego, CA 92122
                                            Telephone: (619) 525-3990
 26                                         Facsimile: (619) 525-3991
                                            gaguilar@robbinsarroyo.com
 27                                         jdixon@robbinsarroyo.com
 28
                                            Counsel for Plaintiffs Joshua Ebright, Paul

                                             - 23 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7868 Page 29 of 31




  1                                     Lee, and David Rinaldi
  2
  3                                     ROBBINS GELLER
                                         RUDMAN & DOWD LLP
  4
                                        s/ Lonnie A. Browne
  5                                     PATRICK J. COUGHLIN (111070)
  6                                     STEVEN W. PEPICH (116086)
                                        DAVID W. MITCHELL (199706)
  7                                     ALEXANDRA S. BERNAY (211068)
                                        CARMEN A. MEDICI (248417)
  8                                     LONNIE A. BROWNE (293171)
  9                                     655 West Broadway, Suite 1900
                                        San Diego, CA 92101
 10                                     Telephone: (619) 231-1058
                                        Facsimile: (619) 231-7423
 11                                     patc@rgrdlaw.com
 12                                     stevep@rgrdlaw.com
                                        davidm@rgrdlaw.com
 13                                     xanb@rgrdlaw.com
                                        cmedici@rgrdlaw.com
 14                                     lbrowne@rgrdlaw.com
 15                                     ARMEN ZOHRABIAN(230492)
 16                                     Post Montgomery Center
                                        San Francisco, CA 94101
 17                                     Telephone: (415) 288-4545
                                        Facsimile: (415) 288-4534
 18                                     azohrabian@rgrdlaw.com
 19
                                        HARTLEY LLP
 20                                     JASON S. HARTLEY (192514)
                                        101 W. Broadway, Suite 820
 21                                     San Diego, CA 92101
                                        Telephone: (619) 400-5822
 22                                     Facsimile: (619) 400-5832
 23                                     hartley@hartleyllp.com
 24                                     Counsel for Plaintiff Persian Gulf Inc.
 25
 26
 27
 28

                                         - 24 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7869 Page 30 of 31




  1
  2                           SIGNATURE CERTIFICATION
  3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  4 Policies and Procedures Manual, I hereby certify that the content of this document is
  5 acceptable to Lonnie Browne, counsel for plaintiff Persian Gulf Inc., and that I have
  6 obtained his authorization to affix his electronic signature to this document.
  7                                                     s/ Jenny L. Dixon
                                                       JENNY L. DIXON
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              - 25 -
Case 3:15-cv-01749-L-AGS Document 301-1 Filed 10/22/19 PageID.7870 Page 31 of 31




  1                           MEET AND CONFER CERTIFICATE
  2             In accordance with Rule 37(a)(1) of the Federal Rules of Civil Procedure and
  3 Rule 26.1 of the Local Rules of Practice for the United States District Court for the
  4 Southern District of California, undersigned counsel for plaintiffs Joshua Ebright,
  5 Paul Lee, and David Rinaldi certifies that counsel for Plaintiffs met and conferred
  6 with counsel for Valero in good faith via written correspondence, emails, and
  7 telephonic conferences concerning the issues raised in this motion prior to
  8 requesting Court action.
  9
 10                                         s/ Jenny L. Dixon
                                            JENNY L. DIXON
 11
                                            ROBBINS ARROYO LLP
 12                                         5040 Shoreham Place
                                            San Diego, CA 92122
 13
                                            Telephone: (619) 525-3990
 14                                         Facsimile: (619) 525-3991
                                            jdixon@robbinsarroyo.com
 15
 16                                         Counsel for Plaintiffs Joshua
 17                                         Ebright, Paul Lee, and David
                                            Rinaldi
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   1394711

 28

                                                - 26 -
